DETAILED ACTION
In application filed on 05/29/2019, Claims 30-43 and 45-49 are pending. Claims 30-43 and 45-49 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 30-36, 38-41 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over by Sunshine [US20020178789A1], in view of Weissleder et al. [US20160334398A1].
Regarding claim 30, Sunshine teaches a device [Abstract, ‘a vapor sensing device’] for cancer detection comprising:
 sample holder [(‘preconcentrator or trap’ Para 0065-0068] for a liquid [Para 0062, ‘test sample (i.e., in a vapor, liquid, or gas medium)’; Para 0183, Claim 26 ‘body fluids analysis’] or solid body sample [Claim 26, Para 0174, ‘wounds, skin condition’]. The limitation “solid body sample” is interpreted as optional. 
an air inlet [Annotated Fig. 4 ref. 430, 432; (‘nose or intake port’)] with a horizontal [Annotated Fig. 4] And a vertical shaft [Annotated Fig. 4], wherein each may have the same volume [Annotated Fig. 4]; inlet ports/pipes have volume] .The limitation “may have the same” is interpreted as optional. 
an air inlet [Annotated Fig. 4 ref. 430, 432; (‘nose or intake port’)] with a horizontal [Annotated Fig. 4] And a vertical shaft [Annotated Fig. 4], wherein each may have the same volume (this limitation is interpreted as optional); 
an air filter fitted in the shaft [Para 0059, Fig. 4 ref. 436; fitted in horizontal shaft]. Also, the limitation “not intended for sample holder insertion” is interpreted is not positively recited .This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
a detector tube [(‘sample chamber’) Fig. 8A., ref. 810], said detector tube comprising 4 x 4 -16 x 4 sensors [(‘sensor array’), Para 0078; Fig. 8A ref. 820; 8X4 
an analogue to digital signal converter [Para 0017, 0089] connected to each sensor [Para 0022, 0089, Abstract];
a computer-based analysis program [Para 0026-0027, 0041-0042] operably connected to each individual sensor (‘arrays of chemically sensitive resistors mounted on the sensor array devices’) of the detector tube (‘arrays located sample chamber’] through the analog to digital signal converter [See arrangement in Fig. 12A], for registration of signals and analysis of results [Para 0017 ‘provides identity or concentration of the analyte(s) within the sample chamber]; 
and an electricity source [Para 0088, Fig. 12A ref. 1224(‘power supply’)]. 
wherein the device is configured to analyse the sample [Para 174, Claim 26, ‘analysis of bodily fluids’] during a set time [Para 0062; ‘specified times’] and to analyse the sensor values. The limitation “to analyse the sensor values” is interpreted as a method of intended use given patentable weight to the extent of effecting the system to use pattern recognition algorithms to compare the output signature of the detected unknown analyte Please see MPEP 2114(II) for further details.

    PNG
    media_image1.png
    454
    630
    media_image1.png
    Greyscale

Sunshine, Annotated Figure 4
Sunshine does not explicitly teach “a sample in the form of blood, blood plasma, cyst fluid, urine or tumor tissue”
Weissleder teaches sample in the form of blood, blood plasma, cyst fluid, urine or tumor tissue [Para 0072]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunshine to incorporated the sample in the form of blood, blood plasma, cyst fluid, urine or tumor tissue as taught by Weissleder, to test a sample for the presence of one or more nanovesicles (e.g., exosomes) [Weissleder, Para 0072]., which can be isolated from human ovarian cancer cells [Weissleder, Para 0103], as they carry molecular information about the parent tumor [Weissleder, Para 0004]. Doing so allows for the marker for human ovarian cancer to be detected and monitored. 
2 sensors [(‘Tin Oxide’) Para 0080].

Regarding Claim 32, Modified Sunshine teaches a device according to claim 30, wherein the sample holder has a cavity with a surface of 6.6 cm2, and the detector tube has a volume of 361.0 cm3. 
Sunshine is silent to sample holder has a cavity with a surface of 6.6 cm2, and the detector tube has a volume of 361.0 cm3. However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the design of gas sensors, the selection of optimal conditions structural parameters such as surface area, cross-sectional are and volume can affect fluid flow rate and gas diffusion, and eventually sensor response.  Thus, the structural dimensions of the sample holder and the detector tubes are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best sensor performance. 

Regarding Claim 33, Modified Sunshine teaches device according to claim 30, wherein the sample holder [(‘preconcentrator or trap’ Para 0065-0067] is heated to 
The limitation “to facilitate transport of the volatile organic compounds from the sample holder to the detector tube” is interpreted as a method of intended use and given patentable weight to the extent of effecting the desorbed test sample to be transferred into the module containing the sensors [ Para 0066]. Please see MPEP 2114(II) for further details.

Regarding claim 34, Modified Sunshine teaches a device according to claim 30, wherein a fan [Para 0018-0019, 0059; Fig.4 ref. 460, Fig. 12A ref. 1260 (‘pump’)] draws the volatile organic compounds (Para 0018, ‘vapor sample’) from the sample holder into the detector tube. The limitation “draws the volatile organic compounds from the sample holder into the detector tube” is interpreted as a method of intended use and given patentable weight to the extent of effecting the mounted pump within the housing for directing a vapor sample from the vapor inlet through the sample chamber (‘detector tube’) to the vapor outlet [Para 0018]. Please see MPEP 2114(II) for further details.

Regarding claim 35, Modified Sunshine teaches a device according to claim 30, wherein the detector tube [(‘sample chamber’) Fig. 8A, ref. 810 comprises 4 x 4 -12 x 4 sensors [(‘sensor array’), Para 0078; Fig. 8A ref. 820; 8X4 sensors; Para 0160] a detector tube [(‘sample chamber’) Fig. 8A., ref. 810], said detector tube comprising 4 x 4 -16 x 4 sensors., whereby the sensors constitute metal oxide detectors, [Para 0080, 0083] all in quadruplicate [8X4 sensor array arrangement, Fig. 8A]. 

Regarding claim 38, Modified Sunshine teaches a device according to claim 30, wherein the wherein the heating voltage to each sensor is regulated between 2.5 -5.5 V. 
Modified Sunshine is silent to the regulation of the heating voltage to each sensor between 2.5-5.5 V. However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In electricity, the selection of optimal conditions including voltage, current and resistance affects the power output of the component of a device.  Thus, the heating voltage is a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regulate the heating voltage to each sensor between 2.5 -5.5 V to improve the performance of the sensor. 

Regarding Claim 39, Modified Sunshine teaches a device according to claim 30, wherein the resistance ratio between the sensor resistor [Abstract; ‘resistors having resistances’; Para 0017, Para 0022’] and the load resistor [Abstract; Para 0022, 0087 (‘reference resistor’)] is equal to or less than 0.5. The device of claim 39 has the same Please see MPEP 2112.01 for further details.  

Regarding Claim 40, Modified Sunshine teaches a device according to claim 30, wherein the device has been provided with an additional air inlet [Annotated Fig.4, ref. 430, 432 (‘test sample intake port and clean sample intake port’)].

Regarding Claim 41, Modified Sunshine teaches a device according to claim 30, which is suitable for detecting aromatic hydrocarbons and/or amines [Para 0173, 0174, 0183, Claim 26; ‘amines are found in human breath’; polynuclear aromatics]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the electronic nose to analyse sample including breath (for amines), to diagnose a host of illness including infections and metabolic problems. [Para 0174]. Please see MPEP 2114(II) for further details.
Regarding claim 45, Sunshine in view of Weissleder teaches a device according to claim 30, wherein the set time [Para 0062; ‘specified times’] divided into separate parts [Para 0062, ‘during the device's various operating modes’].

Regarding claim 46, Sunshine in view of Weissleder teaches a device according to claim 30, wherein the set time [Para 0062; ‘specified times’] is divided [Para 0062, ‘during the device's various operating modes’] into 5 parts.

Sunshine does not expressly teach “into 5 parts”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the division of the set time into 5 parts   as nothing more than a duplication of parts (method steps) with multiple effects and could seek benefit of drawing in a the reference sample for analysis multiple times in order to gain high throughput in analysis or sample multiplexing purposes. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding claim 47, Sunshine in view of Weissleder teaches a method of detecting or screening for cancer, comprising:
analysing said sample with a device according to claim 1.See Sunshine’s teachings in the rejection of claim 30.  
Sunshine does not teach “providing a blood or blood plasma sample”

Weissleder teaches sample being tested is the form of blood, blood plasma [Para 0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunshine to provide a blood or plasma sample as taught by Weissleder, to test a sample for the presence of one or more nanovesicles (e.g., exosomes) [Weissleder, Para 0072]., which can be isolated from human ovarian cancer cells [Weissleder, Para 0103], as they carry molecular 

Regarding claim 48, Sunshine in view of Weissleder teaches a method of detecting or screening for cancer, comprising:
analysing said sample with a device according to claim 1.See Sunshine’s teachings in the rejection of claim 1.  
Sunshine teaches wherein in the detecting or screening volatile organic compounds are measured [Para 0006, 0163]. 

Sunshine does not teach “providing a blood or blood plasma sample”

Weissleder teaches sample being tested is the form of blood, blood plasma [Para 0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunshine to provide a blood or plasma sample as taught by Weissleder, to test a sample for the presence of one or more nanovesicles (e.g., exosomes) [Weissleder, Para 0072]., which can be isolated from human ovarian cancer cells [Weissleder, Para 0103], as they carry molecular information about the parent tumor [Weissleder, Para 0004]. Doing so allows for the marker for human ovarian cancer to be detected and monitored. 

See In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977) in MPEP 2112 (III) for further details.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over by Sunshine [US20020178789A1], in view of Weissleder et al. [US20160334398A1, in further view of Daqi et al. [CN103454335A].
Regarding claim 37, Sunshine in view of Weissleder in further view of Daqi teaches a device according to claim 30, wherein the detector tube comprises or consists of the sensors TGS 2602, TGS 2603, TGS 2620, and TGS 2600, all of which are present in quadruplicate.
Modified Sunshine teaches the detector tube [(‘sample chamber’) Fig. 8A. ref. 810] comprising of sensors present in quadruplicate [[Para 0080, 0083] all in quadruplicate [8X4 sensor array arrangement, Fig. 8A],  


Daqi teaches exemplary commercially available Tagushi gas sensors including TGS813, TGS816, TGS821, TGS822, TGS826, TGS830, TGS831, TGS832, TGS880, TGS2600, TGS2602, TGS2603, TGS2610, TGS2611, TGS2620, TGS2442, and TGS2444. [Para 0072]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunshine in view of Weissleder to incorporate a combination of any of the commercially available TGS sensors as taught by Daqi, motivated by the need to use a commercially available set of TGS sensors as they are known to be rare [Daqi, Para 0013]. Doing so the use of commercially available metal oxide semiconductor gas sensors.  

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over by Sunshine [US20020178789A1], in view of Weissleder et al. [US20160334398A1], in further view of Haick et al. [US20130150261A1].
Regarding claim 42, Sunshine in view of Weissleder in further view of Haick teaches device according to claim 30 for detection or screening of gynecological cancers, lung cancer, breast cancer, cancer of the urinary tract, prostate cancer, or head and neck cancer.
Modified Sunshine does not teach the detection or screening of the other recited cancer types. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunshine in view of Weissleder to incorporated the detection or screening of other recited cancer types as taught by Haick, to detect the VOC profile characteristic of each cancer type [Haick, Para 0112]. Doing so enables the device to detection of a single volatile biomarker as well as the detection of a plurality of volatile biomarkers which characterize a particular subtype or stage of the recited cancer types. 

Regarding claim 43, Sunshine in view of Weissleder in further view of Haick teaches device according to claim 30 for detection or screening of ovarian cancer.
Modified Sunshine does not teach the detection or screening of ovarian cancer. 

Haick teaches the detection or screening of ovarian cancer [Para 0112]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunshine in view of Weissleder to incorporated the detection or screening of ovarian cancer as taught by Haick, to detect the VOC profile characteristic of ovarian cancer [Haick, Para 0112]. Doing so enables the device to detection of a single volatile biomarker as well as the detection of a plurality of volatile biomarkers which characterize a particular subtype or stage of ovarian cancer. 
Response to Arguments
Applicant’s arguments, see Page 6-7, filed on 05/12/2021, with respect to the 35 U.S.C. §112 (b) rejections on Claims 37, 39 and 44 have been fully considered and are persuasive. Claim 44 is cancelled. The rejections with respect to the U.S.C. §112 (b) rejections on Claims 37 and 39 has been withdrawn. 
Applicant’s arguments, see Page 7-10, filed on 05/12/2021, with respect to the 35 U.S.C. §102 rejections on Claims 30, 31, 33-36, 39-41, and 49 have been fully considered but they are not persuasive.
Applicant argues: 
[“The Office Action interprets Sunshine as teaching a sample holder as the optional preconcentrator or trap of thee-nose device 100a. See the rejection of Claim 30 under§ 102 in the Office Action provided above. Under this interpretation, Sunshine's e-nose device 100a is configured to receive only gas samples in its preconcentrator or trap, not liquid or solid body samples.
Amended Claim 30 recites a sample holder for a liquid or solid body sample. Furthermore, amended Claim 30 recites sensors for detecting volatile organic compounds from a sample in the form of blood, blood plasma, cyst fluid, urine, or tumor tissue. In fact, the Office Action repeatedly states that, specifically, "Sunshine does not teach sample in the form of blood, blood plasma, cyst fluid, or tumor tissue." Office Action, pp. 14-16, 18. Based on the above, Applicant respectfully submits that Sunshine fails to disclose or suggest a sample holder for a liquid or solid body sample, and more certainly a sample holder for a sample in the form of blood, blood plasma, cyst fluid, urine, or tumor tissue. For at least this reason, Applicant submits that amended Claim 30 is allowable over Sunshine”].
Applicant’s arguments with respect to Claims 30, 31, 33-36, 39-41, and 49 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 30. It would have been obvious to combine Sunshine and Weissleder to teach the amendment Claim 30 recitations. 
Regarding the applicant’s argument “Sunshine’s e-nose device 100a is configured to receive only gas samples in its preconcentrator or trap, not liquid or solid body samples”, Sunshine explicitly teaches “e-nose device 100a is configured to draw in a test sample (i.e., in a vapor, liquid, or gas medium) [Para 0062] and thus can be interpreted as the test sample being in the form of vapor (gaseous state), liquid and gas medium. Furthermore, Sunshine teaches “the preconcentrator can be used to increase the concentration of analytes in the test sample” [Para 0065] and it is well known in the art that liquids and gases can be adsorbed on a solid surface (‘adsorbent’) which is the preconcentrator. For instance, liquid body samples such as blood having dissolved gaseous analytes such oxygen, is well known in that art and its concentrations can be used as a diagnostic tool for disease prediction in humans.  

Applicant’s arguments, see Page 10, filed on 05/12/2021, with respect to the 35 U.S.C. §103 rejections on Claims 32 and 38 have been fully considered but they are not persuasive.
Applicant argues: 
[Claims 32 and 38 rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2002/0178789 Al to Sunshine et al. (hereinafter "Sunshine"). Independent Claim 30 is amended herein. Claims 32 and 38 are dependent on amended Claim 30. Therefore, the rejections of Claims 32 and 38 under 35 U.S.C. § 103 are moot. As explained in section 2.2 of this paper, amended Claim 30 is in condition for allowance. Therefore, Claims 32 and 38 are also in condition for allowance for at least the reasons that they each depend from allowable amended Claim 30]
Applicant’s arguments with respect to Claims 32 and 38 been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 30.

Applicant’s arguments, see Page 10, filed on 05/12/2021, with respect to the 35 U.S.C. §103 rejections on Claims 37 have been fully considered but they are not persuasive.
Applicant argues: 
[Claim 37 is rejected under 35 U.S.C. § 103 as being unpatentable over Sunshine in view of Chinese Patent No. 103454335A to Daqi et al. (hereinafter "Daqi"). Independent Claim 30 is amended herein. Claim 37 is dependent on amended Claim 30. Therefore, the rejection of Claim 37 under 35 U.S.C. § 103 is moot]
Applicant’s arguments with respect to Claim 37 been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 30.

Applicant argues: 
[Claims 42 and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over Sunshine in view of U.S. Patent App. Pub. No. 2013/0150261 Al to Haick et al. (hereinafter "Haick"). Independent Claim 30 is amended herein. Claims 42 and 43 are dependent on amended Claim 30. Therefore, the rejections of Claims 42 and 43 under 35 U.S.C. § 103 are moot. As explained in section 2.2 of this paper, amended Claim 30 is in condition for allowance. Therefore, Claims 42 and 43 are also in condition for allowance for at least the reasons that they each depend from allowable amended Claim 30]
Applicant’s arguments with respect to Claim 42-43 have been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 30.

Applicant’s arguments, see Page 11-15, filed on 05/12/2021, with respect to the 35 U.S.C. §103 rejections on Claims 44-48 have been fully considered but they are not persuasive. Claim 44 is cancelled. 
Applicant argues: 
[In summation, Sunshine in view of Weissleder teaches away from the invention as recited in amended Claims 30, 45, and 46, and there is no disclosure connecting VOCs to genetic markers. 
Based on the above, Applicant respectfully submits that Sunshine in view of Weissleder fails to teach, suggest, or motivate a person of ordinary skill in the art at the time of the invention to connect VOCs to genetic markers, and, in fact, teaches away from the invention as recited in amended Claim 30 and in dependent Claims 44-46.
For at least this reason, Applicant submits that amended Claim 30, which incorporates the limitations of candled Claim 44, is allowable over Sunshine in view of Weissleder. As explained in section 2.2 of this paper, Claim 30 is amended to include the features of Claim 44, Claim 44 is candled, and amended Claim 30 is in condition for allowance. Therefore, Claims 45 and 46 are also in condition for allowance for at least the reasons that they each depend from allowable amended Claim 30 and, furthermore, for the reasons stated above.]
Applicant’s arguments with respect to Claim 42-43 have been considered but Examiner disagrees. 
Sunshine teaches “a test sample (i.e., in a vapor, liquid, or gas medium) [Para 0062]” where the test sample could be bodily fluids [Para 0174, 0183 Claim 26] and the test sample can be analyzed. It is well known in the art that bodily fluids could be blood, blood plasma, cyst fluid, and urine or tumor tissue. However, Sunshine does not explicitly teach “a sample in the form of blood, blood plasma, cyst fluid, urine or tumor tissue”. Since Weissleder teaches sample in the form of blood, blood plasma, cyst fluid, urine or tumor tissue [Para 0072]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine Sunshine and Weissleder to 

Applicant’s arguments, see Page 16, filed on 05/12/2021, with respect to the 35 U.S.C. §103 rejections on Claims 47-48 have been fully considered but they are not persuasive. 
Applicant argues: 
[Based on the above, Applicant respectfully submits that Sunshine in view of Weissleder fails to teach, suggest, or motivate a person of ordinary skill in the art at the time of the invention to connect VOCs to genetic markers, and, in fact, teaches away from the invention as recited in amended Claim 30 and in dependent Claims 47 and 48. For at least this reason, Applicant submits that amended Claims 47 and 48 are allowable over Sunshine in view of Weissleder.]
Applicant’s arguments with respect to Claim 47-48 have been considered but Examiner disagrees. 
Sunshine teaches “a test sample (i.e., in a vapor, liquid, or gas medium) [Para 0062]” where the test sample could be bodily fluids [Para 0174, 0183 Claim 26] and the test sample can be analyzed. It is well known in the art that bodily fluids could be blood, blood plasma, cyst fluid, and urine or tumor tissue. However, Sunshine does not explicitly teach “a sample in the form of blood, blood plasma, cyst fluid, urine or tumor tissue”. Since Weissleder teaches sample in the form of blood, blood plasma, cyst fluid, urine or tumor tissue [Para 0072]. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797